DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3, 6, 7, 9, 10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roev (U.S. Patent Publication 2014/0234733) in view of Ruan (U.S. Patent Publication 2014/0212790).
Roev discloses a lithium air battery that includes an anode (first electrode), a cathode (second electrode), and an electrolyte disposed between the cathode and the anode (Paragraph 0014), as recited in claim 1 of the present invention.  Roev also discloses that the cathode comprises an oxygen oxidation/reduction catalyst, such as a metal particle or metal oxide particle, wherein the metal can be Ni, Au, Pt, etc. and the metal oxide can be molybdenum oxide (Paragraphs 0057-0058), as recited in claims 1, 6 and 7 of the present invention.  Roev teaches that the catalyst can be supported on a carbon material (Paragraph 0060), as recited in claim 1 of the present invention.  Roev also teaches that during discharge, lithium peroxide is deposited on pores of the cathode (Paragraph 0036), as recited in claim 13 of the present invention.  Roev states that the battery can comprise a non-aqueous electrolyte (Paragraph 0071), as recited in claim 14 of the present invention.  Roev also states that the cathode is coated on a current collector made of a material, such as aluminum (Paragraph 0064), as recited in claims 15 and 16 of the present invention.  Roev discloses that the cathode also comprises a binder, such as PTFE, PVdF, etc. (Paragraph 0063), as recited in claims 17 and 18 of the present invention.  Roev also discloses that the anode can be made of lithium metal (Paragraph 0070) and that oxygen can be used as a cathode active material (Paragraph 0033), as recited in claims 2 and 3 of the present invention.
	Roev fails to disclose that the catalyst is in the form of nanoparticles, that the catalyst further comprises a Mo metal, a lithiated molybdenum oxide, a molybdenum sulfide or any combination thereof, and that the catalyst is partially dissolved in the electrolyte.
Ruan teaches nanoparticle catalysts such as platinum and molybdenum supported on carbon for use in batteries (paragraphs [0035], [0053] and [0070]), as recited in claim 1 of the present invention. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use catalysts in the form of nanoparticles because Ruan teaches that nanoparticles result in more surface for the reactants to react with.  It also would have been obvious to one of ordinary skill in the art that during oxidation or reduction, the catalyst would need to partially dissolve in the electrolyte and react with lithium passing through from the anode, as recited in claim 19 of the present invention.  This would then create lithiated molybdenum oxide at times during the process, as recited in claims 9 and 10 of the present invention.
4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roev (U.S. Patent Publication 2014/0234733) in view of Ruan (U.S. Patent Publication 2014/0212790) as applied to claims 1-3, 6, 7, 9, 10 and 13-19 above, and further in view of Anandan (“Mixed Metal Oxide Catalysts for Rechargeable Lithium Air Batteries”).
The teachings of Roev and Ruan have been discussed in paragraph 3 above.
Roev and Ruan fail to disclose that the cathode is pre-filled with lithium peroxide.
Anandan discloses the use of a mixed metal oxide catalyst in a cathode that has been pre-loaded with lithium peroxide (Abstract, Pgs. 168-169 Cathode Preparation), as recited in claim 12 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have pre-filled the cathode of Roev and Ruan with lithium peroxide because Anandan teaches that this improves properties of the battery during charging and discharging.
Response to Arguments
5.	Applicant’s amendments to the claims, filed 4/27/2022, have overcome the 35 USC 112 rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.
6.	Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicants argue that Roev and Ruan do not teach or suggest a promoter in the form of nanoparticles that includes carbon and molybdenum oxide.  Applicants continue to argue that Ruan specifically teaches platinum nanoparticles, which are considered desirable for use in PEMFC systems.  Roev teaches a catalyst for a cathode of a lithium air battery that comprises a molybdenum oxide supported by a carbon material.  Ruan is combined to teach a catalyst supported by carbon for use in batteries that is in the form of nanoparticles.  Ruan teaches that using nanoparticles increases the surface area for reactants to come in contact with and improving reaction speed.  Although Ruan focuses on platinum as a material used for the nanoparticles, Ruan also lists molybdenum as one alternative for the catalyst nanoparticle materials.  It would have been obvious to one of ordinary skill in the art to have combined Roev and Ruan because both teach the use of a molybdenum particles for a catalyst material in a battery and Ruan teaches the improvement of having a smaller sized particle.  Thus, Roev and Ruan teach every limitation of claim 1 of the present invention.
Applicants also argue that Anandan fails to cure the deficiencies of Roev and Ruan.  As discussed above, Roev and Ruan teach every limitation of claim 1 of the present invention.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722